EXHIBIT 10.3

﻿

Senior Management Annual Incentive Plan

(Effective January 1, 2019)

The Senior Management Annual Incentive Plan (the "Incentive Plan") is a
short-term compensation program designed for the purpose of linking a portion of
the compensation of its senior officers to the success of the Corporation in
meeting certain financial targets which are established annually by the
Compensation and Personnel Committee. Each year, under the terms of the
Incentive Plan, the Committee establishes four distinct performance criteria:
(1) net income versus budget, (2) return on equity compared to peer group
performance, (3) accomplishment of individual goals, and (4) a discretionary
component. Performance criteria one and two are set at the same goal for each
participant in the Incentive Plan while criteria three and four are unique to
each participant.

Each performance criterion is weighted differently depending on the position,
but in a manner where the total weighting equals 100%. A performance level goal
is then defined for each performance criterion defined as “Threshold”, “Target”
and “Outstanding” An incentive award defined as a percent of salary is then
defined for “Threshold”, “Target” and “Outstanding” performance results.  The
payout opportunities vary by position due to the different level of incentive
award percentage assigned to the position and the criteria weighting.  Payouts
can range from 0% to 50% of salary, based on position and the achievement level
of each performance criterion. The following illustrates the Incentive Plan
structure for the Chief Executive Officer:

﻿

﻿

 

 

 

 

 

 

 

 

﻿

 

 

 

Performance Level Goals / Payout Percentage

Performance Criteria

 

Criterion Weighting

 

Threshold

 

Target

 

Outstanding

﻿

 

 

 

 

 

 

 

 

Net Income v. Budget

 

35%

 

95%-99% of budget (15%)

 

100%-110% of budget (30%)

 

> 110% of budget (50%)

﻿

 

 

 

 

 

 

 

 

ROE Peer Performance

 

35%

 

95%-99% of peer (15%)

 

100%-110% of peer (30%)

 

> 110% of peer (50%)

﻿

 

 

 

 

 

 

 

 

Functional Goals

 

15%

 

15%

 

30%

 

50%

﻿

 

 

 

 

 

 

 

 

Discretionary

 

15%

 

15%

 

30%

 

50%

﻿

﻿



--------------------------------------------------------------------------------